Exhibit 10.14(B): Jorgensen Separation Agreement

[Yahoo! Letterhead]

May 21, 2009

Blake Jorgensen

[address]

Dear Blake:

As we discussed, Yahoo! Inc. (“Yahoo!” or the “Company”) is prepared to offer
you separation benefits to aid in your employment transition. If you sign and
comply with the terms of this separation agreement (the “Agreement”), which
contains a release of claims, and return your signed Agreement to Yahoo! Human
Resources by the deadline specified in this Agreement (collectively these are
the “Agreement Eligibility Requirements”), then Yahoo! will continue to employ
you through the Separation Date specified below and will pay your premiums for
continued group health coverage under COBRA as described below. If you continue
to comply with the terms specified in this Agreement, sign the Supplemental
Release (which contains a release of claims and is attached as Exhibit A) on or
after the Separation Date, comply with the terms of the Supplemental Release,
and do not revoke the Supplemental Release during the applicable revocation
period (collectively these are the “Supplemental Release Eligibility
Requirements”), you will receive severance benefits following the Separation
Date described below.

If you do not comply with the Agreement Eligibility Requirements, your
employment may terminate prior to the Separation Date described below, and the
Company will not pay your premiums for continued group health coverage under
COBRA as described below. If you do not comply with the Supplemental Release
Eligibility Requirements, you will not receive the severance benefits and some
of the other benefits specified in this Agreement.

1. Separation. If you meet the Agreement Eligibility Requirements, your last day
of work with the Company and your employment termination date will be the
earlier of (a) June 30, 2009 or such date between July 1, 2009 to September 1,
2009 as may be mutually agreed upon in writing by you and Yahoo!, or (b) the
date on which the Company terminates your employment due to your failure to
satisfactorily perform your job duties and/or comply with Company policies and
procedures (as applicable, the “Separation Date”). You will be expected to
continue to perform your current job duties and assist with the transition of
work. However, between the date of this Agreement and the Separation Date,
Yahoo! may allocate some or all of your job responsibilities to others and may
appoint other persons as Yahoo!’s Chief Financial Officer. You hereby resign as
Chief Financial Officer of Yahoo! (and as an officer and director of the Company
and any subsidiary, as well as a fiduciary of any benefit plan of the Company)
as of the Separation Date or sooner if requested by Yahoo!. You shall execute
such additional documents as reasonably requested by the Company to evidence
your resignation. From the date of this Agreement to your Separation Date
(“Transition Period”), if you meet the



--------------------------------------------------------------------------------

Page 2

 

Agreement Eligibility Requirements, Yahoo! will continue to pay you your regular
base salary or wages and you will continue to be eligible for benefits under the
Company’s plans, however, you shall not be eligible for any new equity grants or
other new incentive or bonus opportunities.

2. Accrued Salary and Paid Time Off. On the Separation Date, Yahoo! will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to payroll deductions and required withholdings. You
are entitled to any earned payments regardless of whether you sign this
Agreement or the Supplemental Release.

3. Severance Benefits. If you comply with the Supplemental Release Eligibility
Requirements, then Yahoo! will pay you, as severance benefits, one million eight
hundred thousand dollars ($1,800,000.00), subject to payroll deductions and
required withholdings. The severance benefits specified in this paragraph will
be paid in a lump sum within twenty (20) business days after the Effective Date
(as described in the Supplemental Release), provided that you meet the
Supplemental Release Eligibility Requirements.

4. Health Insurance. Your group health insurance will cease on the last day of
the month of your Separation Date. At that time, you will be eligible to
continue your group health insurance benefits at your own expense under the
terms and conditions of the applicable benefit plan, federal COBRA law and/or,
if applicable, state insurance laws. You will receive additional information
regarding your right to elect continued coverage under COBRA. Provided that you
timely elect continued coverage under COBRA and meet the Agreement Eligibility
Requirements, the Company shall pay your premiums for continued group health
coverage for you and your currently covered dependents for twelve (12) months
following the Separation Date. For more information about continued group health
coverage, please contact Yahoo! Benefits at (888) 862-5822.

5. Obligations. Prior to your Separation Date, you shall devote your full
business efforts and time to Yahoo! (other than taking reasonable time off in
order to conduct a job search and to serve on the board of directors of Larkin
Street Youth Services, which is a nonprofit organization), and you agree that
you will not engage in any activities that are in violation of Yahoo!’s Code of
Ethics.

6. Tax Matters.

(a) Withholding. Yahoo! will withhold required federal, state and local taxes
from any and all payments contemplated by this Agreement.

(b) Responsibility for Taxes. Other than Yahoo!’s obligation and right to
withhold federal, state and local taxes, you will be responsible for any and all
taxes, interest, and penalties that may be imposed with respect to the payments
contemplated by this Agreement (including, but not limited to, those imposed
under Internal Revenue Code Section 409A).

7. Stock Options. If you have been granted options to purchase shares of
Yahoo!’s common stock, your options will cease to vest on the Separation Date
(as specified in Yahoo!’s 1995 Stock Plan, as amended, or other applicable stock
plan and your corresponding notice of stock option grant and stock option
agreement), and any unvested options shall terminate and be



--------------------------------------------------------------------------------

Page 3

 

forfeited as of the Separation Date. Your rights to exercise your options that
are vested as of the Separation Date are set forth in the applicable stock plan
and your corresponding notice of stock option grant and stock option agreement.
Nothing in this Agreement modifies the terms applicable to your stock options.
For more information about your stock options (if any), please review your stock
option information via your Fidelity online access at
http://www.netbenefits.com. The Fidelity website will show a complete listing of
your stock option grant details, including the expiration date of your options.
Should you have any questions, please contact Fidelity directly at 800-544-9354
or Yahoo! Stock Plan Services at [private]@yahoo-inc.com.

8. Restricted Stock and Restricted Stock Units. If you have been granted
restricted stock and/or restricted stock units under Yahoo!’s 1995 Stock Plan,
as amended, or other applicable stock plan, your restricted stock and restricted
stock units will cease to vest on the Separation Date (as specified in the 1995
Stock Plan and your corresponding restricted stock award agreement or restricted
stock unit award agreement), and all unvested restricted stock and restricted
stock units shall terminate and be forfeited as of the Separation Date. Nothing
in this Agreement modifies the terms applicable to your restricted stock or
restricted stock units. For more information about your restricted stock and
restricted stock units (if any), please review your information via your
Fidelity online access at http://www.netbenefits.com. Should you have any
questions, please contact Fidelity directly at 800-544-9354 or Yahoo! Stock Plan
Services at [private]@yahoo-inc.com.

9. Employee Stock Purchase Plan. Contributions to your Employee Stock Purchase
Plan (“ESPP”) will cease as of the Separation Date. Under the terms of the ESPP,
all contributions you made to the ESPP that have not been used to purchase stock
will be returned to you without interest by Yahoo! Payroll. For more information
about the ESPP, please review your information via your Fidelity online access
at http://www.netbenefits.com. Should you have any questions, please
contact Fidelity directly at 800-544-9354 or Yahoo! Stock Plan Services at
[private]@yahoo-inc.com.

10. 401(k) Plan. If you have questions about your 401(k) account, please contact
Yahoo! Benefits at (888) 862-5822.

11. Life Insurance. Your life insurance coverage will cease on or before the
Separation Date per the terms of the life insurance plan. The Company will
provide you with information about the option to convert this coverage to an
individual policy.

12. Flexible Spending Plan. If you enrolled in the Company’s Flexible Spending
Plan and established a Healthcare Reimbursement Account and/or Dependent Care
Reimbursement Account, you have until March 31, 2009 to submit any 2008 Plan
Year covered expenses for reimbursement. For the 2009 Plan Year, you have 90
days following your Separation Date to submit any covered expenses incurred from
January 1, 2009 through your Separation Date for reimbursement.

13. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or transition benefits after the Separation Date, with the exception
of any benefit, the right to which has vested, under the express terms of a
written benefit plan of the Company.



--------------------------------------------------------------------------------

Page 4

 

14. Indemnification. Your rights to indemnification under the By-Laws of the
Company, as well as under other organizational documents, contractually or at
law, shall continue with regard to actions or inactions by you while an officer
of the Company. In addition, the Company shall continue to cover you under the
Company’s directors’ and officers’ liability insurance policies on the same
basis as other officers and directors while liability exists with regard to such
actions or inactions. Nothing in this Agreement, or the Supplemental Release
when delivered, is intended to release or reduce your rights to indemnification
by Yahoo! including under the By-Laws of the Company or under your June 4, 2007
Indemnification Agreement with Yahoo!.

15. Expense Reimbursements. You agree that, within thirty (30) days following
your Separation Date, you will submit your final expense reimbursement statement
and required documentation reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement. Yahoo! will
reimburse you for expenses pursuant to its regular business practice. For a copy
of the Yahoo! expense form, please email [private]@yahoo-inc.com. You should
submit completed expense reports and receipts to the Expense Report Department
at Yahoo!, 701 First Avenue, Sunnyvale, California 94089. You may only submit
expenses that you incurred prior to the Separation Date.

16. Invention and Assignment to Yahoo!. During the Transition Period and after
your Separation Date, you agree to perform promptly, all acts deemed necessary
or desirable by Yahoo! to permit and assist it, at its expense, in obtaining and
enforcing the full benefits, enjoyment, rights and title throughout the world in
all intellectual property assigned to Yahoo! pursuant to your Employee
Confidentiality and Assignment of Inventions Agreement(s) or similar
agreement(s) including, but not limited to, disclosing information, executing
documents and assisting or cooperating in legal proceedings.

17. Return of Company Property. By your Separation Date or earlier if requested
by Yahoo!, you agree to return to Yahoo! all hard copy and electronic documents
(and all copies thereof) and other property belonging to Yahoo!, its
subsidiaries and/or affiliates that you have had in your possession at any time,
including, but not limited to, files, notes, notebooks, correspondence,
memoranda, agreements, drawings, records, business plans, forecasts, financial
information, specifications, computer-recorded information, tangible property
(including, but not limited to, computers, PDAs, pagers, telephones, credit
cards, entry cards, identification badges and keys), and any materials of any
kind that contain or embody any proprietary or confidential information of the
Company, its subsidiaries or affiliates (and all reproductions thereof in whole
or in part) other than documents that Yahoo! has publicly filed or which an
authorized representative of Yahoo! has made available to the general public. If
you discover after the Separation Date that you have retained any proprietary or
confidential information (including, but not limited to, proprietary or
confidential information contained in any electronic documents or e-mail systems
in your possession or control), you also agree immediately upon discovery to
send an email to [private]@yahoo-inc.com and inform Yahoo! of the nature and
location of the proprietary or confidential information that you have retained
so that Yahoo! may arrange to remove, recover, and/or collect such information.
Severance



--------------------------------------------------------------------------------

Page 5

 

benefits and other benefits under this Agreement will not be paid or provided
until all Company property has been returned to Yahoo! other than documents that
Yahoo! has publicly filed or which an authorized representative of Yahoo! has
made available to the general public.

18. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Employee Confidentiality and Assignment of Inventions
Agreement(s) or similar agreement(s) (collectively “NDA”), including your
obligation not to use or disclose any confidential or proprietary information of
the Company, its subsidiaries or affiliated entities and not to solicit Yahoo!
employees as specified in your NDA.

19. Confidentiality. You agree to hold the provisions of this Agreement and the
Supplemental Release in strictest confidence and you agree not to publicize or
disclose their terms in any manner whatsoever until Yahoo! publicly files the
Agreement and/or Supplemental Release; provided, however, that you may discuss
this matter in confidence with your immediate family and your attorney or other
professional advisor, so long as those parties agree to be bound by this
confidentiality agreement. Nothing in this section prohibits you from disclosing
the terms of this Agreement in order to enforce the Agreement or as otherwise
required or permitted by law. In particular, and without limitation, you agree
not to disclose the terms of this Agreement or the Supplemental Release to any
current or former Yahoo! employee. You acknowledge that Yahoo! has certain
public filing obligations with which it must comply relating to this Agreement.

20. Nondisparagement. You agree not to make negative comments or otherwise
disparage Yahoo! or its officers, directors or employees in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided however that statements which are complete and made in good
faith in response to any question, inquiry or request for information required
by legal process shall not violate this paragraph. Yahoo! agrees that it will
instruct directors of Yahoo! Inc.’s current board of directors, Yahoo!’s Chief
Executive Officer, Chief Yahoo, Chief Human Resources Officer, Chief Technology
Officer, and Executive Vice-President, Yahoo! North America not to disparage you
in any manner.

21. Release of Claims. In consideration for, and as a condition of the benefits
and other consideration under this Agreement, to which you are not otherwise
entitled, you hereby generally and completely release the Company and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively “Released Party”) from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date you sign this Agreement that are related in any way to or
arise in connection with your employment with Yahoo! or the termination of your
Yahoo! employment. This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to your employment with the Company
or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including wages, salary, bonuses,
commissions, vacation pay, expense reimbursements (to the extent permitted by
applicable law), severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including without limitation claims for fraud,
defamation,



--------------------------------------------------------------------------------

Page 6

 

emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including without limitation claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Worker Adjustment and
Retraining Notification Act (as amended) and similar laws in other
jurisdictions, the Employee Retirement Income Security Act of 1974 (as amended),
the Family and Medical Leave Act of 1993, and the California Fair Employment and
Housing Act (as amended) and similar laws in other jurisdictions, but not
including claims under the federal Age Discrimination in Employment Act of 1967,
as amended. This general release does not include or release any of your rights
to indemnification (or benefits to you of any insurance coverage that may exist)
including those pursuant to paragraph 14 of this Agreement. To the maximum
extent permitted by law, you also promise never directly or indirectly to bring
or participate in an action against any Released Party under California
Business & Professions Code Section 17200 or under any other unfair competition
law of any jurisdiction. If, notwithstanding the above, you are awarded any
money or other relief under such a claim, you hereby assign the money or other
relief to the Company. Your waiver and release specified in this paragraph do
not apply to any rights or claims that may arise after the date you sign this
Agreement.

This Agreement includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Agreement are any claims which by law
cannot be waived in a private agreement between employer and employee, including
but not limited to the right to file a charge with or participate in an
investigation conducted by the Equal Employment Opportunity Commission (“EEOC”)
or any state or local fair employment practices agency. You waive, however, any
right to any monetary recovery or other relief should the EEOC or any other
agency pursue a claim on your behalf.

22. Representations. You acknowledge and represent that you have not suffered
any discrimination, harassment, retaliation, or wrongful treatment by any
Released Party. You also acknowledge and represent that you have not been denied
any rights including, but not limited to, rights to a leave or reinstatement
from a leave under the Family and Medical Leave Act of 1993, the Uniformed
Services Employment and Reemployment Rights Act of 1994, or any similar law of
any jurisdiction.

23. Release of Unknown Claims. You acknowledge that you have read and understand
Section 1542 of the California Civil Code: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” You hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to your release of any unknown
or unsuspected claims.

24. Cooperation. You agree to reasonably cooperate with and make yourself
available on a continuing basis to Yahoo! and its representatives and legal
advisors (understanding your other business commitments) in connection with any
matters in which you are or were involved or any existing or future claims,
investigations, administrative proceedings, lawsuits and other legal and
business matters, as reasonably requested by Yahoo!. You also



--------------------------------------------------------------------------------

Page 7

 

agree that within two (2) business days of receipt (or more promptly if
reasonably required by the circumstances) you shall send the Company copies of
all correspondence (for example, but not limited to, subpoenas) received by you
in connection with any legal proceedings involving or relating to Yahoo!, unless
you are expressly prohibited by law from so doing. You agree that you will not
voluntarily cooperate with any third party in any actual or threatened claim,
charge, or cause of action of any nature whatsoever relating to Yahoo! or
against Yahoo! and its directors, officers, employees, successors, parent and
subsidiary entities, and affiliates. You understand that nothing in this
Agreement prevents you from cooperating with any government investigation.

25. Miscellaneous. This Agreement, including its Exhibit, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of Yahoo!.
This Agreement will bind the heirs, personal representatives, successors and
assigns of both you and the Company, and inure to the benefit of both you and
the Company, their heirs, successors and assigns. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the state where you last
worked for Yahoo!.

IF THIS AGREEMENT IS ACCEPTABLE TO YOU, PLEASE SIGN BELOW AND RETURN THE
ORIGINAL TO DAVID WINDLEY AT 701 FIRST AVENUE, SUNNYVALE, CALIFORNIA 94089 BY
5:00 P.M. ON THE 7TH DAY AFTER YOU RECEIVE THIS AGREEMENT.

I wish you good luck in your future endeavors.

Sincerely,

YAHOO! INC.

 

By:  

/s/    David Windley

  David Windley   Chief Human Resources Officer

Exhibit A – Supplemental Release



--------------------------------------------------------------------------------

Page 8

 

AGREED AND VOLUNTARILY EXECUTED:

/s/    Blake Jorgensen

Blake Jorgensen

5/21/09

Date

cc: Personnel File



--------------------------------------------------------------------------------

Exhibit A

Page 1

SUPPLEMENTAL RELEASE

(To be signed on or after the Separation Date)

In return for payment of severance benefits as described in my separation
agreement, dated May 21, 2009 (“Agreement”), the terms of which are incorporated
herein by reference, I hereby generally and completely release the Company and
its directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively “Released Party”) from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Supplemental Release that are related in any way to or arise in connection
with my employment with Yahoo! or the termination of my Yahoo! employment. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including wages, salary, bonuses, commissions, vacation pay, expense
reimbursements (to the extent permitted by applicable law), severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including without limitation claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including without limitation claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions, the
Employee Retirement Income Security Act of 1974 (as amended), the Family and
Medical Leave Act of 1993, and the California Fair Employment and Housing Act
(as amended) and similar laws in other jurisdictions. This general release does
not include or release any of my rights to indemnification (or benefits to me of
any insurance coverage that may exist) including those pursuant to paragraph 14
of the Agreement. To the maximum extent permitted by law, I also promise never
directly or indirectly to bring or participate in an action against any Released
Party under California Business & Professions Code Section 17200 or under any
other unfair competition law of any jurisdiction. If, notwithstanding the above,
I am awarded any money or other relief under such a claim, I hereby assign the
money or other relief to the Company. I understand that the waiver and release
specified in this paragraph do not apply to any rights or claims that may arise
after the date I sign this Supplemental Release.

This Supplemental Release includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims. Excluded from this Supplemental Release are any
claims which by law cannot be waived in a private agreement between employer and
employee, including but not limited to the right to file a charge with or
participate in an investigation conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any state or local fair employment practices agency. I
waive, however, any right to any monetary recovery or other relief should the
EEOC or any other agency pursue a claim on my behalf.



--------------------------------------------------------------------------------

Exhibit A

Page 2

I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also acknowledge and represent that I have not been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, or any similar law of any
jurisdiction.

I agree that I am voluntarily executing this Supplemental Release. I acknowledge
that I am knowingly and voluntarily waiving and releasing any rights I may have
under the ADEA and that the consideration given for the waiver and release is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release specified in this paragraph do not apply to any
rights or claims that may arise after the date I sign this Supplemental Release;
(b) I have been advised to consult with an attorney prior to signing this
Supplemental Release; (c) I have at least twenty-one (21) days from the date
that I receive this Supplemental Release to consider this Supplemental Release
(although I may choose to sign it any time on or after my Separation Date);
(d) I have seven (7) days after I sign this Supplemental Release to revoke it
(“Revocation Period”); and (e) this Supplemental Release will not be effective
until I have returned it to Yahoo!’s Human Resources Department and the
Revocation Period has expired (the “Effective Date”).

I UNDERSTAND THAT THIS SUPPLEMENTAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. In giving this release, which includes claims which may be
unknown to me at present, I acknowledge that I have read and understand
Section 1542 of the California Civil Code, which states: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
unknown or unsuspected claims I may have against any Released Party.

Yahoo! will withhold required federal, state and local taxes from any and all
payments contemplated by the Agreement and this Supplemental Release. Other than
Yahoo!’s obligation and right to withhold federal, state and local taxes, I will
be responsible for any and all taxes, interest, and penalties that may be
imposed with respect to the payments contemplated by the Agreement and this
Supplemental Release (including, but not limited to, those imposed under
Internal Revenue Code Section 409A).

Certification Regarding Search and Return of Yahoo! Property. I hereby certify
that: (1) prior to the date that I signed this Supplemental Release, I conducted
a good faith and diligent search for any Yahoo! business data, whether or not
such data would be considered confidential or proprietary and/or whether such
data constitutes a legally protectable trade secret, including hard copy and all
electronically stored data other than data and documents that Yahoo! has
publicly filed or which an authorized representative of Yahoo! has made
available to the general public (“Yahoo! Business Data”) that may be in my
possession. This search included reviewing the contents of any personal email
accounts and Instant Messenger archives that I



--------------------------------------------------------------------------------

Exhibit A

Page 3

maintain, home computers, and other electronic computer media (CDs, USB thumb
drives, disks, back-up drives, etc.) which I may have used during my employment
to send, receive or store Yahoo! Business Data (“Personal Computer Media”);
(2) to the extent I located any Yahoo! Business Data pursuant to my search
described above, I have returned all originals and copies of such data to
Yahoo!, and made arrangements for Yahoo!, at its option, to retrieve, destroy
and/or permanently delete such data from my Personal Computer Media such that I
cannot recover the data or access it in any manner; (3) I have not copied,
saved, downloaded, retained, disclosed, or transmitted in any form whatsoever,
any Yahoo! Business Data to any source except in the course of performing my
duties for Yahoo! and for Yahoo!’s benefit; (4) I have not copied, saved,
downloaded, retained, disclosed, or transmitted in any form whatsoever, any
Yahoo! Business Data to any source for the purpose of retaining such data after
my Separation Date or taking such data with me to my next employer or using it
in connection with any subsequent employment; (5) as of the date that I sign
this Supplemental Release, it is my good faith belief that I do not possess any
Yahoo! Business Data in tangible or electronic form, except employment-related
documents such as wage, benefit, and related information specific to the terms
and conditions of my employment with Yahoo!; (6) to the extent I had any
question about whether a Yahoo! document contains Yahoo! Business Data, I have
inquired of Yahoo! in writing at [private]@yahoo-inc.com concerning the specific
document and received clarification as to whether such document relates solely
to my employment as defined in this paragraph or whether Yahoo! required me to
return the document(s) (in which case, I certify that such document(s) have been
returned); (7) I have returned all keys, access cards, credit cards,
identification cards, phones, computers and related company-issued devices,
including electronic mail devices, PDAs and/or electronic organizers, and other
property and equipment belonging to Yahoo! (“Company Property”); (8) within the
six (6) month period prior to my Separation Date, I have not intentionally or
knowingly deleted Yahoo! Business Data, except in the normal course of
performing my duties and responsibilities for Yahoo!; and (9) other than in the
normal course of performing my duties and/or responsibilities for Yahoo! and for
Yahoo!’s benefit, I did not copy, back-up, download, or wipe Yahoo! Business
Data that was contained on Company Property other than back-ups created on
Yahoo! computer systems, media or other property accessible only by Yahoo! and
for Yahoo!’s benefit.

The Agreement and this Supplemental Release constitute the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to this subject matter. The Agreement and this Supplemental Release are
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained in them and together they supersede any
other such promises, warranties or representations. If there is any conflict
between the Agreement and the Supplemental Release, the Supplemental Release
shall take precedence and control. This Supplemental Release may not be modified
or amended except in a writing signed by both a duly authorized officer of
Yahoo! and me. This Supplemental Release will bind the heirs, personal
representatives, successors and assigns of both the Company and me, and inure to
the benefit of both the Company and me, our heirs, successors and assigns. If
any provision of this Supplemental Release is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Supplemental Release, and the provision in question will be
modified by the court so as to be rendered enforceable. This Supplemental
Release will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the state where I last worked for
Yahoo!.



--------------------------------------------------------------------------------

Exhibit A

Page 4

IF THIS SUPPLEMENTAL RELEASE IS ACCEPTABLE TO YOU, PLEASE SIGN BELOW ON OR AFTER
THE SEPARATION DATE AND RETURN THE ORIGINAL TO DAVID WINDLEY AT 701 FIRST
AVENUE, SUNNYVALE, CALIFORNIA 94089 BY 5:00 P.M. ON THE 21ST DAY AFTER YOUR
SEPARATION DATE.

DO NOT SIGN THIS SUPPLEMENTAL RELEASE

BEFORE YOUR SEPERATION DATE

 

By:  

 

    Date:  

 

  Blake Jorgensen      

cc:    Personnel File